DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 4/2/2022, is acknowledged.  Claim 1 is amended; Claims 2-5 are canceled. Claims 1 and 6-7 are currently pending, claims 6-7 are withdrawn.
The rejection of Claims 1-5 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2008/0056930)(previously cited) in view of Okafuji et al. (US 20130019997).
With respect to Claim 1, Ito teaches a copper alloy useful for making electronic components (para. 2), wherein the copper alloy may be in the form of a sheet (see, e.g., para. 16, 31-33, 56-64), and wherein the copper alloy has composition, in mass%, as follows (para. 15, 21-23, 30; Table 2):

Claim 1
Ito
Ito, Ex. 32
Co
1.2-2.5
0.8-1.8
1.25
Si
0.2-1.0
0.16-0.6
0.29
Fe
0.01-0.5
0.01-0.2 total of one or more: Fe, Ni, P, Sn, Mg, Zr, Cr, and Mn
0.15
P
0.001-0.2
0.01-0.2 total of one or more: Fe, Ni, P, Sn, Mg, Zr, Cr, and Mn
0.05
Cu
Balance with impurities
Balance with impurities
Balance
Other
Optionally 0.05 or less each of Ni, Mn, Mg
0.01-0.2 total of one or more: Fe, Ni, P, Sn, Mg, Zr, Cr, and Mn

Optionally, 0.1-1.0 Zn
Zn: 0.5
Co + Si
1.4-3.5
0.96-2.4
1.54
Co/Si
3.5-4.5
3-5
4.31
Fe/P
> 1.0
-
3.0

	
Thus, Ito teaches a copper alloy sheet with compositional ranges overlapping the instantly claimed ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional ranges, including the claimed sum of Co and Si, Co/Si ratio, and Fe/P ratio.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
Furthermore, while it is noted that the claim recites “0.05 by mass or smaller of unavoidable impurities,” the claim uses the open transitional phrase “containing.”  Therefore, while the claim limits the content of unavoidable impurities, it does not limit the addition of non-impurity components. (See MPEP 2111.03, “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps…Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (‘comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts’)”).  Ito teaches a specific embodiment, Ex. 32, falling within the instantly claimed compositional ranges including the claimed sum of Co and Si, Co/Si ratio, and Fe/P ratio and while this example includes 0.5 mass% of Zn, this is a desired component, not an impurity, and therefore, is not excluded by the instant claim limitation.
Ito teaches that the copper alloy has excellent bending workability as measured by a 90 degree V-bending test (para. 54; Table 2), but is silent as to the results of the specific bending test conducted as recited in the claim and is silent as to the claimed grain structure.
The limitation “wherein the copper alloy has a bimodal structure of copper alloy crystal grains having fine grains and coarse grains, wherein each of the fine grains comprises a size smaller than 10 um, and wherein each of the coarse grains comprises a size of 10 to 35 µm, wherein the fine grains and the coarse grains coexist in a mixed manner, wherein an area of the fine grains is 0.1% or greater of a total area copper alloy” recites coarse grains which may have a size of 10 µm and fine grains which may have a size of “smaller than” 10 µm and therefore, may be only infinitesimally smaller than 10 µm.  It follows that while the limitation states that the alloy comprises a “bimodal” structure, based on the claimed sizes of the fine and coarse grains the actual structure of the alloy may comprise all grains having essentially the same size.  In other words, an alloy having a crystal grain size distribution wherein all or substantially all the grains are about 10 µm would meet the limitation.  See also MPEP 2144.05.
Okafuji teaches a Cu-Co-Si alloy and teaches that bending workability varies depending on grain size and the size and number of second phase particles. (para. 10, 15).  Specifically, the reference teaches obtaining a bending workability MBR/t or 0.5 or less for grain size of 10 µm or less. (Id.). Thus, Okafuji teaches tailoring the grain size of a copper alloy to a range deemed to overlap the instantly claimed fine and coarse crystal grain size ranges in order to obtain improved bending workability which overlaps the instantly claimed range. See also MPEP 2144.05. (“Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of ‘having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium' as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. ‘The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.'”).
Ito and Okafuji are both drawn to Cu-Co-Si type alloys drawn to improved bending workability.  It would have been obvious to one of ordinary skill in the art to modify the alloy of Ito to have crystal grains with sizes of 10 µm or less, as taught by Okafuji, in order to obtain a bending workability MBR/t or 0.5 or less.  Moreover, it would have been obvious to one of ordinary skill in the art to tailor the grain size of the alloy, to obtain a size of about 10 µm or less, in order to maximize the bending workability properties of the material.  Additionally, it would have been obvious to one of ordinary skill in the art to select a grain size, and thus necessarily a grain size distribution, from the overlapping portions of the ranges and to select a bending workability from the overlapping portion of the ranges. MPEP 2144.05.
Finally, Ito teaches the presence of an optimum content of Co2Si precipitates (para. 17, 21-22, 25), but is silent as to the presence of Fe2P precipitates.  However, as Ito in view of Okafuji teach a copper alloy for electronic material with the same composition and tailoring the alloy to contain an optimal content of Co2Si precipitates, the combination would be expected to necessarily result in the same structure and/or properties of the instantly claimed alloy, including a content of Fe2P precipitates.  Moreover, as the claim does not require any specific content of Fe2P precipitates, one of ordinary skill in the art would expect that a bulk copper alloy sheet of Ito in view of Okafuji containing the Fe and P contents of Ito Ex. 32 would possess at least one such precipitate.  See MPEP 2112.01.

Response to Arguments
Applicant’s arguments, filed 4/2/2022, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. 102 have been fully considered and are persuasive in view of Applicant’s amendments to the claims. In particular, Applicant’s amended Claim 1 to include subject matter similar to that of now-canceled claim 4, and which has been amended to overcome a 112(b) rejection and thereby alter the scope of the limitation.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ito in view of Okafuji, as detailed above.
Applicant argues that Ito Ex. 32 fails to fall within the claimed composition as the element is not a claimed compositional component and the claim has been amended to limit the content of unavoidable impurities.
While it is noted that the claim recites “0.05 by mass or smaller of unavoidable impurities,” the claim uses the open transitional phrase “containing.”  Therefore, while the claim limits the content of unavoidable impurities, it does not limit the addition of non-impurity components. (See MPEP 2111.03, “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps…Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (‘comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts’)”).  Ito teaches a specific embodiment, Ex. 32, falling within the instantly claimed compositional ranges including the claimed sum of Co and Si, Co/Si ratio, and Fe/P ratio and while this example includes 0.5 mass% of Zn, this is a desired component, not an impurity, and therefore, is not excluded by the instant claim limitation.
Applicant’s remaining arguments are moot in view of the new grounds of rejection.
Finally, it is noted for the purposes of compact prosecution, that withdrawn claims 6 and 7 drawn to a method of making a copper alloy currently do not include all of the limitations of the product (claim 1) and therefore, would not be eligible for rejoinder if claim 1 were to be subsequently found allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735